Citation Nr: 0427696	
Decision Date: 10/06/04    Archive Date: 10/12/04

DOCKET NO.  03-36 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Contreras, Law Clerk








INTRODUCTION

The veteran served on active duty from October 1978 to 
November 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
San Diego, California, which denied service connection for a 
back disability.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran in May 2002 submitted a Release of Information 
form (VA Form 41-42), which indicated that he was treated for 
his back by Dr. Kline (Cline) in November or December 1978.  
The form did not contain the physician's street address.  The 
veteran n has indicated that he is incarcerated and has had 
difficulty locating additional information concerning the 
address.  The Board is of the opinion that the RO should make 
reasonable efforts to obtain those records. The Board is also 
of the opinion that the veteran should be scheduled for a VA 
examination in order to ascertain the current status of his 
disability, if any.

Accordingly, this claim is REMANDED for the following 
actions:

1.  The RO is requested to take the appropriate 
action to obtain the address of Dr. Kline (Cline) 
(please see VA Form 21-4142 dated in May 2002) and 
thereafter, if successful, obtain the veteran's 
treatment records.  
2.  The RO should contact the State 
correctional facility where the veteran 
is incarcerated, and make the necessary 
arrangements for the veteran to undergo 
an examination to determined the nature, 
severity, and etiology of the veteran's 
reported back disorder.  Following the 
examination it is requested that the 
examiner render an opinion as to whether 
it is as likely as not that any currently 
diagnosed back disability is r elated to 
service.  If the examiner determines that 
the back disorder pre-existed service, 
the examiner is requested to render an 
opinion as to whether it is as likely as 
not that the preservice back disorder 
underwent a chronic increase in severity 
beyond the normal progression of the 
disease.  A complete rationale for any 
opinion expressed should be included in 
the report.

3.  Thereafter, the RO should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal is not granted, 
the appellant should be provided with a 
supplemental statement of the case, and 
an opportunity to respond.  The case 
should then be returned to the Board, if 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                  
_________________________________________________
ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



